08/14/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0161



                                 No. DA 20-0161

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ROBERTO SALAMAN-GARCIA,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including September 15, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 14 2020